DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The claims filed on 02/04/2022, amending claims 1-4 and 7-12, and adding new claims 13-20, along with the amendment to claim 13, filed on 02/10/2022, have been accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previous 35 USC 112(b) rejections have been overcome, and the previously relied upon prior art to Sumi et al. (US 2019/0251941) and Fujishima (6,057,502) no longer teach all the limitations of the present claims. 
The Applicant has amended the independent claims to specifically recite that the plurality of attributes include music genres, while the chord is identified by the selected 
The reference to Sumi et al. has been removed as prior art under the exception described in 35 USC 102(b)(2)(C), since the present application and Sumi et al. were owned by the same entity before the effective filing date of the claimed invention. 
Fujishima teaches a plurality of chord identifiers that correspond to musical attributes, such as frequency and pitch, wherein chords are identified through identifiers such as frequency positions, patterns, ranges and weights, and reference profiles (see column 2, line 35 — column 3, line 14, column 3, lines 42-64 and column 4, lines 27-36). However, Fujishima discloses musical attributes of frequency and pitch, but fails to discloses or consider music genres. 
The Chinese publication to Liu (CN 113010730 A) and the US patent to Shinsky (6,448,486) were also previously cited as relevant art; however, neither of these references teach nor suggest the limitations as presently claimed.
After further search and consideration of the prior art, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 7 and 16, and their dependent claims 2-6, 8-15 and 17-20, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/11/2022